Citation Nr: 0002159	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently rated as 10 percent disabling.

ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1989 to May 
1993.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a January 1996 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the appellant's 
claim for an increased (compensable) rating for a right ankle 
disability.  The claim was subsequently transferred to the 
Montgomery, Alabama, RO.

By means of an order dated in May 1999, the Board remanded 
this case for further RO action.  A subsequent rating 
decision, dated in June 1999, increased the appellant's 
rating from noncompensable to 10 percent disabling.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been gathered.

2.  The appellant's right ankle symptomatology primarily 
consists of pain.


CONCLUSION OF LAW

The criteria for an increased rating for a right ankle 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.10, 4.40, 4.45 Diagnostic Code 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The current pertinent medical evidence of record includes a 
report of VA examination in June 1995.  Examination of the 
musculoskeletal system showed no functional defects.  The 
diagnoses included history of right ankle sprain.  A report 
of a VA joints examination, dated in March 1996, indicates 
that the appellant reported that he continued to have pain in 
the right ankle, anteriorly, with the pain going up the leg 
almost to the knee.  He was unable to run or jump and found 
it painful to walk at a rapid pace.  

Objective findings showed that the appellant had moderately 
severe pes planus bilaterally.  He had a normal range of 
inversion and eversion to 25 degrees each.  The color 
sensation and pulses were good in both feet.  He was observed 
to walk with a flat foot type of gait, but no other 
abnormalities were noted.  There was no swelling.  No other 
impairments were noted.  X-rays of the right ankle showed no 
bony or soft tissue abnormality. The ankle joint was found to 
be normal.  The examiner found that the appellant's history 
was consistent with recurrent right ankle sprains.   The 
Board notes that the appellant is already receiving a 10 
percent rating for his bilateral pes planus.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45 of pain, 
weakness, and fatigability.  These regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14, do not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  

The severity of the appellant's left ankle disability is 
ascertained by application of the criteria set forth under DC 
5271.  Under this DC, a 10 percent rating is granted for 
moderate limitation of motion of the ankle; a 20 percent 
rating is granted for marked limitation of motion of the 
ankle.  A rating higher than 20 percent can be granted under 
DC 5270 only if there is ankylosis of the ankle, which is not 
the case in this instance.  The evidence of record shows that 
the appellant's symptoms pertaining to his right ankle 
consist primarily of pain.  Limitation of motion is not shown 
in the medical evidence of record.  Thus, under the rating 
criteria listed above, and considering the principles set 
forth under DeLuca, as well the regulations pertaining to 
painful motion, a rating higher than 10 percent cannot be 
granted.


ORDER

Entitlement to an increased rating for a right ankle 
disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

